Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-6 are allowed.
The closest prior art, Roy et al. (US Pub. 2019/0179629), discloses “conveying an update file from the OEM's servers 201 to a specific ECU 220 within a vehicle without requiring doubling of the ECU NVM storage. In the depicted example, a secure connection 202 is set up over a cellular network between the server(s) 201 and an individual vehicle 210. This allows the new, updated, firmware to be sent securely to the vehicle's Telematics Unit 211, and then on to the OTA Manager 212. The OTA Manager 212 manages the update process for all ECUs 220 within the vehicle 210. It controls the distribution of firmware updates to ECUs 220 and will tell the ECU when to perform the update. Once the update process is complete, the OTA manager 212 will send confirmation to the OEM”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the center device includes: a storage unit that stores ECU-related information for each of the ECUs, the ECU-related information being information associated with each of the ECUs; a center computer programed to (i) read from the storage unit the ECU-related information of at least one target ECU among the plurality of ECUs, the at least one target ECU being targets for a program data rewrite, and (ii) generate specification data including the ECU-related information for each of the at least one target ECUs; and a center-device communication unit configured to wirelessly communicate the specification data generated by the center computer to the vehicle device, and the vehicle device includes: a vehicle-device communication unit configured to receive the specification data from the center-device communication unit; and a vehicle computer programmed to perform the program data rewrites of the at least one target ECU according to the ECU-related information included in the specification data, wherein the at least one target ECU includes a plurality of target ECUs, the center computer is further programmed to generate a specification data table that includes the specification data corresponding to each of the plurality of target ECUs, the specification data table being a series of bits in which bits corresponding to each of the specification data are arranged in a rewrite order that indicates an order for performing the program data rewrites of the plurality of target ECUs, the center-device communication unit is further configured to communicate the specification data table generated by the center computer to the vehicle-device communication unit, and the vehicle computer is further programmed to rewrite the program data of each of the plurality of target ECUs one by one in the rewrite order in the specification data table received by the vehicle-device communication unit”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “the center device includes: a storage unit that stores ECU-related information for each of the ECUs, the ECU-related information being information associated with each of the ECUs; a center computer programed to (i) read from the storage unit the ECU-related information of at least one target ECU among the plurality of ECUs, the at least one target ECU being targets for a program data rewrite, and (ii) generate specification data including the ECU-related information for each of the at least one target ECUs; and a center-device communication unit configured to wirelessly communicate the specification data generated by the center computer to the vehicle device, and the vehicle device includes: a vehicle-device communication unit configured to receive the specification data from the center-device communication unit; and a vehicle computer programmed to perform the program data rewrites of the at least one target ECU according to the ECU-related information included in the specification data, wherein the at least one target ECU includes a plurality of target ECUs, the center computer is further programmed to generate a specification data table that includes the specification data corresponding to each of the plurality of target ECUs, the specification data table being a series of bits in which bits corresponding to each of the specification data are arranged in a rewrite order that indicates an order for performing the program data rewrites of the plurality of target ECUs, the center-device communication unit is further configured to communicate the specification data table generated by the center computer to the vehicle-device communication unit, and the vehicle computer is further programmed to rewrite the program data of each of the plurality of target ECUs one by one in the rewrite order in the specification data table received by the vehicle-device communication unit", which are not taught or suggested by the prior art of records. 
Claims 1-6 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-6 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135